Case 1:18-cv-02406-APM Document 1-10 Filed 10/21/18 Page 1 of 6




COMPLAINT
 EXHIBIT
  FOUR



                         Exhibit 4-1
             Case 1:18-cv-02406-APM Document 1-10 Filed 10/21/18 Page 2 of 6


                                                                               U.S. Dep:11rtm�t or HOlllelAnd Sec111ity
                                                                               [J,S. Citi:m1,hip and lmMi�tion Scrvicc5
 August 30, 2018                                                               P.O. BQx. 82S21
                                                                               Linenln, NF. 6�501-2521


                                                                                               US. Citizenship
                                                                                               and lmmigratfon
 CHRISTINA CARREIRA
                                                                               • Services


                                                                                IIIIIIIIIIIHH
 c/o SUSAN RENEE FORTINO BROWN
 LAW OFC OF SUSAN FORTINO BROWN
 53 W JACKSON STE 1160
 CHICAGO, IL 60604                                                             UN1816150520


 RE: CHRISTINA CARREIRA.
 I-140, Immigrant Petition for Alien Worker
                                                                                IIHHIIIIII
                                                                               A215-S32-695


                                                       DECISION

 Reference is made to this Immigrant Petition for Alien Worker (Form 1-140 petition) filed by Christina
 Carreira, the petitioner, on behalf of CHRISTINA CARREi.RA on May 21, 2018. This petition seeks
 to classify the beneficiary as an employment-based immigrant in accordance with Section 203 (b )( 1 )(A)
 of the Immigration and Nationality Act (INA). After. consideration, it is the decision of U.S.
 Citizenship and Immigration Services (USCIS) to deny this Fonn 1-140 petition.

 The beneficiary intends to work as a Junior Level International Ice .Dance Competitor.

 INA Section 203(b)(l)(A) defines an "alien with extraordinary ability" in the following terrns:

        -An alien is described in this subparagraph if-

              i. the alien has extraordinary a.hility in the sciences? arts, education, business, or athletics
              which has been demonstrated by sustained national or international acclaim and whose
              achievements have been recognized in. the field through extensive documentation.

              ii. The alien seeks to enter the United States to continue work in the area of extraordinary
              ability, and

              iii. The alien's entry into the United States will substantially benefit prospectively the United
              States.

8 Code of Federal Regulations (8 CFR), 204.5(11)(2) defines .. extraordinary ability" as: A level of
expertise indicating that the individual ts one of that small percentage who has risen to the very top of
the field of endeavor,

USCIS and the legacy Immigration and Naturalization Service (INS) have consistently recognized that
Congress intended to set a very high standard for individuals seeking immigrant visas in the
extraordinary ability classification. See 56 Federal Register 60897� 69898-99 (Nov. 29, 1991 ).[




NS('!J-10NSC:I I 40000071'iR77.'>li                        I 01'6




                                                    Exhibit 4-2
      Case 1:18-cv-02406-APM Document 1-10 Filed 10/21/18 Page 3 of 6



8 CFR 204.5(h)(3) indicates that an individual can establish sustained national or international acclaim
through evidence of a one-time achievement (that is, a major, internationally recognized award).
Barring the individual's receipt of such an award, the regulation outlines ten criteria, at least three of
which must be satisfied for an individual to establish the sustained acclaim necessary to qualify as an
individual of extraordinary ability. The criteria. are outlined below.

               (i)   Documentation of the alien's receipt of lesser nationally or internationally
               recognized prizes or awards for excellence in the field of endeavor;

               (ii) Documentation of the alien's membership in associations in the field for which
               classification. is sought, which require outstanding achievements of their members, as
               judged by recognized national or international experts in their disciplines or fields;

               (iii) Published material about the alien in professional or. major trade publications or
               other major media, relating to the alien's work in the field for which classification is
               sought. Such evidence shall include the title, date, and author of the material, and a.ny
               necessary translation;

                                                                                                                               -
               (iv) Evidence of the alien's participation, either individually or on. a. panel, as a judge
                                                                                                                               -
                                                                                                                               -
               of the work of others in the same or an allied field of specialization for which
               classification is sought;                                                                                       -
                                                                                                                               -
                                                                                                                               -
               (v) Evidence of the alien 's original scientific, scholarly, artistic, athletic, or
               business-related contributions of major significance in. the field;
                                                                                                                               -
                                                                                                                               �
                                                                                                                               �
               (vi) Evidence of the alien's authorship of scholarly articles in the field, in professional
               or major trade publications or other major media;                                                               -   .


               (vii) Evidence of the display of the alien's work in the field at artistic exhibitions or
               showcases:

               (viii) Evidence that the alien has performed in a leading or critical role for
               organizations or establishments that have a distinguished reputation;

               (ix) Evidence that the alien has commanded a high salary or other significantly high
               remuneration for services, in relation to others in the field; or

               (x) Evidence of commercial successes in the performing arts, as shown by box office
               receipts or record, cassette, compact disk, or video sales.

Additionally, 8 C.F.R. Section 204.5(h)(4) states, "If the above standards do not readily apply to the
beneficiary's occupation, the petitioner may submit comparable evidence to establish. the beneficiary's
c ligibility."

In reviewing this petition, USCJS will first consider the evidence in relation to the plain language of
the above criteria. If the in.dividual has received a one-time achievement (a major internationally
recognized award) or meets at least three criteria, USCIS will then consider the evidence in the context
of a final. merits determination.




                                                    ! nl C1
                                                        1
                                                                                                     \(•\t.•\Vll!1('01C.JC,V




                                            Exhibit 4-3
            Case 1:18-cv-02406-APM Document 1-10 Filed 10/21/18 Page 4 of 6


  However, the fact that an individual meets the minimum requirement of providing required initial
 evidence does not, in itself. establish that the individual is one of the small percentage who have risen
 to the very top of the field of endeavor, and that the beneficiary has sustained national or international
 acclaim in the field. Sec Kazarian v, USCJS, 2010 WL 725317 (9th Cir. March 4, 2010).

 On. May 31, 2018, USCIS issued a Request For Evidence (''RFEtt} seeking further documentation of
 the Petitioner's extraordinary ability. The petitioner's response was received on August 17. 2018 and
 has been added to the record.

 I. Analysis of Criteria

 The evidence does not show that the Petitioner has received a major, internationally recognized prize
 or award. As a result, the evidence must demonstrate that the Petitioner has fulfilled at least three of
 the ten criteria listed in the regulations. USCIS will analyze the evidence that was submitted under
 each criterion below. (Note: The petitioner docs not claim that the Petitioner meets the regulatory
 criteria not discussed in this decision.. )

 USCIS has determined that the petitioner has provided. sufficient documentation to establish the
 Petitioner has met the following regulatory criteria:

          • Published material about the alien in profcssicnal or major trade publications or other. majo.r
            media, relating to the alien's work in the field for which classification is sought. Such evidence
            shall include the title, date, and author of the material, and any necessary translation;

          • Evidence of the display of the alien's work in the field at artistic exhibitions or. showcases;

 USCIS has determined that the petitioner provided documentation, but failed to establish eligibility for
 the following criteria:

Documentation of the alien's receipt oflesscr nationally or internationally recognized priies or
 awards for excellence in the field of endeavor;

The record shows that you were the recipient of silver and gold awards at national. and international ice
skating competitions, but we do not consider such an honor to be a nationally or internationally
recognized prize or award for excellence in the field of endeavor, because it is limited to members of
that association and participants of those competitions: thus, such evidence has no probative value for
meeting this criterion.

ln response to our request for additional evidence, you submitted further documentation to establish
that your ice skating awards are lesser nationally or internationally recognized prizes or awards for
excellence in the field of endeavor.

It must be noted that these awards were notdirectly awarded to you. They we.re awarded for your
performance as part of a sports team.

And USCIS must reiterate that but we do not consider such honors to be a nationally or internationally
recognized prize or award for. excellence in the field of endeavor, because it is limited to members of
that association and participants of those competitions.




NSCI J-1•lNSt"J J 4000007�1172%                                                                         ...,·ww.11�cil.g<lv




                                                 Exhibit 4-4
        Case 1:18-cv-02406-APM Document 1-10 Filed 10/21/18 Page 5 of 6




. Documentation of the alien's membership in associations in the fieJd for which classifi.c�tion is
  sought, which. require outstanding achievements of their members, as iudged·by retognized
  national or international experts in their disciplines or fields;

 The plain language ofthis criterion requires evidence (1) of membership in associations, (2) that the
 associations be in the alien 's academic field, and (3) that the associations require· outstanding
 achievements of their members as judged by recognized national or international experts in their
 disciplines or fields.

 You submitted evidence in the form. of letters from. experts that you are a member of the U.S. Figure
 Skating and the-Skating Club of New York, but no evidence that the associations require outstanding
 achievements of their members as judged by recognized national or international experts in their
 disciplines or fields. Requirements that only include employment or activity in a given field; minimum
 education, experience! or achievement; recommendations by colleagues or current members; or
 payment of dues do not satisfy this criterion since these requirements do not constitute outstanding
 achievements.

 In response to our r.equest for additional evidence, you submitted a 2017/2018 International Skating
 Union (JSU) announcement, your scholarship award letter from the ISU, and an ISU World Junior
 Figure Skating Championships announcement.

 USCIS must reiterate. requirements that only include employment or activity in a given field;
 minimum education, experience, or achievement; recommendations by colleagues or current members;
 or payment of dues do not satisfy this criterion since these requirements do not constitute outstanding
 achievements.

Further, being a member of an athletic team does not pertain to "membership in associations in the
field for which classification is sought, which require outstanding achievements of their members, as
judged by recognized national or international experts in. their disciplines or fields."

Eviden.ce that the alien has performed in a leading or critical role for organizations or
establishments that have a distinguished reputation;

You submitted letters of support from experts in. your field in support of this criterion, however you
may not use your skating competitions to meet this criterion because an ice skater cannot claim to
have performed a leading or critical role where myriad others have also performed, unless, of course,
your work is the mainstay of that competition, et al., but the evidence does not support such a claim.

In response to our request for additional evidence, you. submitted a letter from Mitch Moyer, Senior
Director, Athlete Performance United States Figure Skating discussing your role for the organization
with your skating partner. The letter indicates that you and your partner were selected by U.S. Figure


                                                                                                           -
Skating to represent the United States based on your performance. USCIS is aware there are many
others chosen to represent the U.S. in your field.

The key question is whether your role was leading or critical to an entire organization or
establishment, as opposed to a. mere department or component within the organization. We conclude
that the record does not contain. evidence that you were responsible for organizations' or
establishments' success or standing to a degree consistent with the meaning of"leading or critical
role. n For example, there is no indication that you are on the A1 B, C� D, or reserve team.



                                                   4 nfll




                                            Exhibit 4-5
            Case 1:18-cv-02406-APM Document 1-10 Filed 10/21/18 Page 6 of 6


 II. Final Merits Determination

 Upon review, USCIS finds that the beneficiary has not received a one-time achievement (a major
 internationally recognized award) or does not m.eet at least three of the ten criteria. Since the petitioner
 has not established by a preponderance of the evidence that the beneficiary meets at least three of the
 antecedent evidentiary prongs� USCIS will not conduct a final merits determination to determine
 whether the beneficiary has reached a level of expertise indicating that the beneficiary is one of that
 small percentage who have risen to the very top of the field of endeavor, and whether the beneficiary
 has sustained acclaim.

 Establishing eligibility for the high level of expertise required for the El 1 immigrant classification is
 based on the beneficiary possessmg:

           • Sustained national or international acclaim.
                  • In determining whether the beneficiary has enjoyed "sustained" national or international
                    acclaim, such acclaim must be maintained. A beneficiary may have achieved
                    extraordinary ability in the past but then failed to maintain a comparable level of acclaim
                    thereafter; and,
           • Achievements tnat have been recognized in the field of expertise, indicating that the beneficiary
             is one of that small percentage who has risen to the very top of the field of endeavor.              -
 Therefore, USCIS does not find the beneficiary to be an individual of extraordinary ability.

 The burden of proof in these proceedings rests solely with the petitioner. Section 291 of the INA. 8
 U.S.C. § 1.361. The petitioner has not sustained that burden.

 In view of the above, the petition is denied.                                                                    -
                                                                                                                  -
                                                                                                                  -·
 If you disagree with this decision, you. may appeal to the Administrative Appeals Office (AAO) by
 filin.g a Notice of Appeal or Motion (Form I�290B) within 33 days of the date of this decision.                  -
                                                                                                                  -
Alternatively, you may use Form I-290B to submit a motion.to reopen or reconsider. For the latest                 �
information on filing location, fee, and other requirements, please review the Forni I-2908
instructions at http'.//www.uscis.gov/fom1s. call our USCIS Contact Center at 1�800�375�5283. or visit
                                                                                                                  -
                                                                                                                  -
your local users office. If users does not receive a properly filed appeal, this decision will become
·final.

 This decision does not prevent you :from filing any petition or application in. the future,

The Small Business Regulatory Enforcement and Fairness Act established the Office of the National
Ombudsman (ONO) at the Small Business Administration. The ONO assists small businesses with
issues related to federal regulations. If you are a small business with a. comment or complaint about
regulatory enforcement, you may contact the ONO at www.ombudsma.n..sba.gov or phone
202-205-2417 or fax 202-481-5719.

Sincerely,

                                                                                                                  -
Loren K. Miller
Di.rector
omee-. 0024
N�c:1141'1N!c:114nnnoo,,;R11'>,;




                                                 Exhibit 4-6
